 PROB 12C                                                                          Report Date: November 1, 2019
(6/16)

                                       United States District Court                                         FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON
                                                      for the
                                                                                                  Nov 08, 2019
                                        Eastern District of Washington
                                                                                                       SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Steven Douglas Hulme                     Case Number: 0980 2:18CR00141-SAB-1
 Address of Offender:                            Spokane, Washington 99223
 Name of Sentencing Judicial Officer: The Honorable B. Lynn Winmill, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: May 22, 2018
 Original Offense:        Theft, 18 U.S.C. § 661
 Original Sentence:       Prison - 2 days                   Type of Supervision: Supervised Release
                          TSR - 12 months
 Asst. U.S. Attorney:     Daniel Hugo Fruchter              Date Supervision Commenced: May 22, 2018
 Defense Attorney:        Colin G. Prince                   Date Supervision to have Expired: May 21, 2019


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 05/06/2019, and 07/30/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            7           Mandatory Condition #3: You shall refrain from any unlawful use of controlled substance.
                        The defendant shall submit to one drug test within 15 days of release on supervision and to
                        a maximum of 5 periodic drug tests per month thereafter for the term of supervision as
                        directed by the probation officer. The cost to be paid by both the defendant and the
                        government based upon the defendant’s ability to pay.

                        Supporting Evidence: Mr. Hulme was in direct violation of mandatory condition number
                        3 by failing to report for urine testing on October 25, 2019.

                        On June 4, 2018, Mr. Hulme was given a copy of his judgment and his conditions of
                        supervision were explained to him. He signed his judgment reflecting he understood the
                        conditions.

                        Due to Mr. Hulme’s continued drug use, he participates in the phase urinalysis testing
                        program. He was instructed to call each day and listen for the color BROWN 1. If the color
                        BROWN 1 was called, he had from 7 a.m. to 7 p.m. to supply a urine sample.
Prob12C
Re: Hulme, Steven Douglas
November 1, 2019
Page 2

                       On October 25, 2019, the color BROWN 1 was called and Mr. Hulme failed to report as
                       directed to Pioneer Human Services to supply a urine sample.
          8            Mandatory Condition #3: You shall refrain from any unlawful use of controlled substance.
                       The defendant shall submit to one drug test within 15 days of release on supervision and to
                       a maximum of 5 periodic drug tests per month thereafter for the term of supervision as
                       directed by the probation officer. The cost to be paid by both the defendant and the
                       government based upon the defendant’s ability to pay.

                       Supporting Evidence: On October 29, 2019, Mr. Hulme was in direct violation of
                       mandatory condition number 3 by self-disclosing he had used methamphetamine and
                       Fentanyl. He later reported that it was not Fentanyl, but instead Flexeril.

                       On June 4, 2018, Mr. Hulme was given a copy of his judgment and his conditions of
                       supervision were explained to him. He signed his judgment reflecting he understood the
                       conditions.

                       Due to Mr. Hulme missing his urine sample on October 25, 2019, he was directed to repot
                       to the United States Probation Office on October 28, 2019. Mr. Hulme later informed this
                       officer that he was unable to make it into the office on October 28, 2019, due to car issues.
                       He was then instructed to report to the U.S. Probation Office on October 29, 2019.

                       On October 29, 2019, he reported to the United States Probation Office and the duty officer
                       attempted to collect a urine sample. Mr. Hulme stated that he was having difficulty
                       supplying a sample, he would be positive for methamphetamine and that he also smoked
                       Fentanyl. He signed a drug use admission form reflecting his use of both substances on or
                       about October 27, 2019.

                       On October 30, 2019, Mr. Hulme called the undersigned officer after having a conversation
                       with his chemical dependency counselor. He stated that it was not Fentanyl that he
                       consumed, but instead was Flexeril, which is a muscle relaxer. It should be noted that both
                       are prescription medications and Mr. Hulme is not prescribed either.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      11/01/2019
                                                                              s/Joshua D. Schull
                                                                              Joshua D. Schull
                                                                              U.S. Probation Officer
Prob12C
Re: Hulme, Steven Douglas
November 1, 2019
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer
                                                                    11/08/2019
                                                                    Date
